MEMORANDUM **
Randall S. Kingsbury appeals the sentence imposed following his guilty plea to theft of government property, in violation of 18 U.S.C. § 641. We have jurisdiction under 28 U.S.C. § 1291, and we remand.
We would affirm based on the law as it existed at the time appellant filed his notice of appeal. In light of Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), United States v. Ameline, 376 F.3d 967, 2004 WL 1635808 (9th Cir. July 21, 2004), and the unsettled application of Blakely to the Federal Sentencing Guidelines, however, we close this appeal and remand to the district court for additional proceedings in accordance with the evolving law in this area.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.